In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-15-00089-CV


                         IN THE INTEREST OF M.R.H., A CHILD

                           On Appeal from the 100th District Court
                                 Collingsworth County, Texas
                   Trial Court No. 7834, Honorable Stuart Messer, Presiding

                                        May 26, 2015

                              MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       This is an accelerated appeal in which appellant, the mother of M.R.H.,1 appeals

the trial court’s order terminating her parental rights to her child. We will affirm.


                                         Background


       M.R.H., female, was born in June 2013.              In December 2013, M.R.H. was

removed from the care of her mother and father and placed in a foster home where she



       1
         To protect her privacy, we refer to the child by her initials. See TEX. FAM. CODE ANN. §
109.002(d) (West 2014); TEX. R. APP. P. 9.8(b).
remained at the time of the final hearing.2                The caseworker testified M.R.H. was

removed from her parents’ care because of parental drug use, M.R.H.’s undernourished

state, and a very dirty and inadequately heated home. The Department of Family and

Protective Services (Department) filed pleadings alleging several grounds under which

the mother’s parental rights should be terminated. A final hearing was held in February

2015. By that time, the mother had moved to South Dakota and had not seen M.R.H. in

nine months. The mother did not attend the final hearing and, despite attempts by her

attorney to reach her by telephone, did not participate in the proceeding. The trial court

found the Department proved its allegations by clear and convincing evidence and also

determined there was clear and convincing evidence that termination of the mother’s

parental rights was in the best interests of M.R.H. This appeal followed. The mother

challenges the legal and factual sufficiency of the evidence supporting the trial court’s

findings supporting termination.


                                                Analysis


        The natural right existing between parents and their children is of constitutional

dimension. Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982); Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Parental rights, however,

are not absolute, and it is essential that the emotional and physical interests of a child

not be sacrificed merely to preserve those rights. In re C.H., 89 S.W.3d 17, 26 (Tex.

2002). The Due Process Clause of the United States Constitution and section 161.001

of the Texas Family Code require application of the heightened standard of clear and


        2
          The father’s parental rights were terminated at the final hearing after he filed an affidavit of
voluntary relinquishment. The father is not a party to this appeal.

                                                    2
convincing evidence in cases involving involuntary termination of parental rights. In re

E.N.C., 384 S.W.3d 796, 802 (Tex. 2012).          Clear and convincing evidence is that

measure or degree of proof which will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established. TEX. FAM. CODE

ANN. § 101.007 (West 2014); In re C.H., 89 S.W.3d at 25-26.


       We review the sufficiency of evidence supporting termination findings by

considering all the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that its

finding was true. In re E.N.C., 384 S.W.3d at 802 (citing In re J.F.C., 96 S.W.3d 256,

266 (Tex. 2002)). To give appropriate deference to the factfinder's conclusions, we must

assume the factfinder resolved disputed facts in favor of its finding if a reasonable

factfinder could do so. In re E.N.C., 384 S.W.3d at 802. An appellate court should also

disregard all evidence that a reasonable factfinder could have disbelieved or found to

have been incredible.      Id.   If, after conducting a legal sufficiency review, a court

determines that no reasonable factfinder could form a firm belief or conviction that the

matter to be proven is true, then the evidence is legally insufficient. Id.


       In a factual sufficiency review, a court of appeals must give due consideration to

the evidence the factfinder could reasonably have found to be clear and convincing. In

re C.H., 89 S.W.3d at 25. We determine whether the evidence is such that a factfinder

could reasonably form a firm belief or conviction about the truth of the Department's

allegations. Id. In doing so we consider whether disputed evidence is such that a

reasonable factfinder could not have resolved that disputed evidence in favor of its

finding. Id. If, in light of the entire record, the disputed evidence that a reasonable

                                              3
factfinder could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief or conviction, then the evidence is

factually insufficient. In re J.F.C., 96 S.W.3d at 266.


       The Family Code permits a trial court to terminate parental rights if the

Department proves by clear and convincing evidence that the parent committed an

action prohibited under section 161.001(1) and termination is in the child's best

interests. TEX. FAM. CODE ANN. § 161.001(1), (2) (West 2014); Holley v. Adams, 544
S.W.2d 367, 370 (Tex. 1976). Only one predicate finding under section 161.001(1) is

necessary to support an order of termination when there is also a finding that

termination is in a child's best interests. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In

re T.N., 180 S.W.3d 376, 384 (Tex. App.—Amarillo 2005, no pet.). Therefore, we will

affirm the termination order if the evidence is both legally and factually sufficient to

support any statutory ground on which the trial court relied in terminating parental rights

as well as the best interest finding. In re E.A.G., 373 S.W.3d 129, 141 (Tex. App.—San

Antonio 2012, pet. denied).


       Subsection 161.001(1)(D) permits termination when clear and convincing

evidence shows that the parent “knowingly placed or knowingly allowed the child to

remain in conditions or surroundings which endanger the physical or emotional well-

being of the child.” TEX. FAM. CODE ANN. § 161.001(1)(D). Subsection (D) requires a

showing that the environment in which the child was placed posed a danger to the

child's physical or emotional health, and it permits termination based on a single act or

omission by the parent. In the Interest of K.C.F., No. 01-13-01078-CV, 2014 Tex. App.

LEXIS 6131, at *32-34 (Tex. App.—Houston [1st Dist.] June 5, 2014, no pet.) (mem.

                                              4
op.) (citation omitted). Subsection (D) concerns the child's living environment, rather

than the parent's conduct, though parental conduct may produce an endangering

environment. Jordan v. Dossey, 325 S.W.3d 700, 721 (Tex. App.—Houston [1st Dist.]

2010, pet. denied). It is not necessary that a parent’s conduct be directed at the child or

that the child be injured, but the parent must at least be aware of the potential for

danger to the child in such an environment and must have disregarded that risk. In re

S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Illegal

drug use and criminal activity support a conclusion that the child's surroundings

endanger her physical or emotional well-being. In re J.T.G., 121 S.W.3d 117, 125 (Tex.

App.—Fort Worth 2003, no pet.). The relevant time frame under this subsection is prior

to the child's removal. In re O.R.F., 417 S.W.3d 24, 37 (Tex. App.—Texarkana 2013,

pet. denied).


Application


         The record before us contains a number of instances illustrating that, prior to

M.R.H.’s removal, the mother knowingly placed or allowed M.R.H. to remain in

conditions or surroundings which endangered the child’s physical or emotional well-

being.


         First, the trial court heard evidence of appellant’s history of illegal drug use. The

mother reported she had used methamphetamines on a daily basis for periods of time

and she tested positive for methamphetamine, amphetamine, and marijuana in

December 2013. The mother also told the psychologist she used methamphetamines

and cocaine through October or November 2013. The record is clear the mother used


                                               5
illegal drugs while caring for her infant child and she told the caseworker and a

parenting class director that when she was using drugs in the living room, she took

M.R.H. into the bedroom. The trial court could have seen this as clear and convincing

evidence that the mother knowingly placed or allowed M.R.H. to remain in conditions or

surroundings that endangered the physical and emotional well-being of her child.

Jordan, 325 S.W.3d at 721 (citation omitted) (in considering whether to terminate

parental rights, the court may look at parental conduct both before and after the birth of

the child)).


       Second, the trial court heard testimony of other exacerbating circumstances,

including the mother’s unstable and inadequate living conditions at the time of M.R.H.’s

removal. The mother was using drugs, the home was inadequately heated for the

winter temperatures and, M.R.H., just five months old at the time, was wearing only a

diaper and a shirt. The mother was feeding M.R.H. “fruit roll-ups” and there was no

other food or formula suitable for an infant. The home was excessively dirty with “dog

feces on the floor” and the area where M.R.H. slept was “very dirty” and full of “trash.”

This is additional evidence from which the trial court could have concluded the mother

knowingly placed her child in endangering surroundings. In the Interest of J.R., No. 07-

12-00003-CV, 2012 Tex. App. LEXIS 3648, at *17 (Tex. App.—Amarillo May 8, 2012,

no pet.) (mem. op.) (unsanitary conditions can qualify as surroundings that endanger a

child); Phillips v. Texas Dep't of Protective and Regulatory Servs., 25 S.W.3d 348, 354-

55 (Tex. App.—Austin 2000, no pet.) (finding same).


       Also, the trial court heard testimony from a psychologist, a counselor, a

caseworker and a parenting class director that the mother was “neglectful” and

                                            6
displayed a “general pattern of confusion in her thinking” and “severe decision-making

problems that could cause the child to be endangered.” This testimony could have

been seen by the trial court as further evidence supporting termination. See In re

J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (a parent's

mental state may be considered in determining whether a child is endangered).


       The record does contain some evidence favorable to the mother, including that

she attended all nine sessions of the parenting class3 and completed a psychological

evaluation as well as a drug and alcohol assessment. The caseworker also testified that

it was obvious the mother loved M.R.H.


       We conclude that the evidence, viewed in the light most favorable to the trial

court’s finding, was sufficiently clear and convincing that a reasonable factfinder could

have formed a firm belief or conviction the mother knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endangered her child’s

physical or emotional welfare. We further conclude that, viewed in light of the entire

record, any disputed evidence could have been reconciled in favor of the trial court's

endangerment determination or was not so significant that the trial court could not

reasonably have formed a firm belief or conviction that the mother knowingly placed or

knowingly allowed the child to remain in endangering conditions or surroundings.

Accordingly, we find the evidence was legally and factually sufficient to support the

subsection (D) endangerment finding with respect to the termination of the mother’s




       3
         The parenting class director testified, however, that the mother did not appear to comprehend
and implement what she learned in those sessions.

                                                  7
parental rights to M.R.H.4 See TEX. FAM. CODE ANN. § 161.001(1)(D). We overrule the

mother’s fourth issue, by which she contended that evidence was insufficient.


        We turn now to the mother’s first issue challenging the trial court’s best interests

finding. There is a strong presumption that keeping a child with a parent is in the child's

best interests. In re R.R., 209 S.W.3d 112,116 (Tex. 2006). Prompt and permanent

placement of the child in a safe environment is also presumed to be in the child's best

interests. TEX. FAM. CODE ANN. § 263.307(a) (West 2008). The best interests analysis

evaluates the best interests of the child, not that of the parent. In the Interest of A.C.B.,

198 S.W.3d 294, 298 (Tex. App.—Amarillo 2006, no pet.). Holley sets forth several non-

exhaustive factors that may be considered in making this determination.5 The evidence

supporting the statutory grounds for termination may also be used to support a finding

that the best interests of the child warrants termination of the parent-child relationship.

In re C.H., 89 S.W.3d at 28.


        By the time of the final hearing, M.R.H. was 19 months old, too young to express

her own desires. Thus, the factfinder may consider whether the child has bonded with

the foster family, is well-cared for by them, and has spent minimal time with a parent. In

re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.). The

record shows M.R.H. is thriving in her foster placement where she has resided from the
        4
          Because we agree with the child’s attorney ad litem and the Department that the record
contains evidence sufficient to sustain the subsection (D) ground, we need not address the evidence
supporting the remaining grounds also found by the trial court.
        5
          These include: (A) the desires of the child; (B) the emotional and physical needs of the child
now and in the future; (C) the emotional and physical danger to the child now and in the future; (D) the
parental abilities of the individuals seeking custody; (E) the programs available to assist these individuals
to promote the best interests of the child; (F) the plans for the child by these individuals or by the agency
seeking custody; (G) the stability of the home or proposed placement; (H) the acts or omissions of the
parent which may indicate that the existing parent-child relationship is not a proper one; and (I) any
excuse for the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72.

                                                     8
age of 5 months and is very bonded to her foster family. M.R.H. had not seen or spoken

with the mother in nine months and the record contains no evidence that M.R.H. is

attached to the mother. The record contains ample evidence of the foster family’s ability

to care for M.R.H. The foster mother stays home with M.R.H., the couple has a suitable

home, the foster father is employed and is able to provide for the family. The foster

parents testified they want to adopt M.R.H. as quickly as possible and the attorney

retained for that purpose was present at the final hearing. Evidence of these factors

weighs heavily in favor of termination.


          Also before the trial court was evidence that the mother “minimized” the reasons

for M.R.H.’s removal, failed to perform the tasks in her service plan and failed to show

stability in her life. Most notably, evidence showed the mother continued to abuse

drugs. See In the Interest of T.L.R., No. 14-14-00812-CV, 2015 Tex. App. LEXIS 3242,

at *22-23 (Tex. App.—Houston [14th Dist.] Apr. 2, 2015) (mem. op.) (citation omitted)

(parent's drug use supports a finding that termination is in the best interests of the

child).     Also, the mother moves frequently, engages in criminal behavior, is not

employed, does not have a car or a driver’s license, and does not have a permanent

residence or the means by which to acquire one. The trial court was entitled to find this

evidence supported a conclusion that termination was in M.R.H.’s best interests. See In

re G.M.G., 444 S.W.3d 46, 59-60 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (lack

of stability supports a finding the parent is unable to provide for a child's emotional and

physical needs). And, while the caseworker did testify to the mother’s apparent love for

her child, our courts have recognized that when considering the best interests of a child,

"[s]ometimes, love is not enough.” J.D.S. v. Tex. Dep't of Family Protective Servs., No.


                                              9
08-14-00191-CV, 2014 Tex. App. LEXIS 10663, at *26 (Tex. App.—El Paso Sept. 24,

2014, no pet.) (mem. op.).


       After viewing all of the evidence in the light most favorable to the best interests

finding, we conclude the evidence was sufficiently clear and convincing that a

reasonable fact finder could have formed a firm belief or conviction that termination of

the parent-child relationship between the mother and M.R.H. was in the child’s best

interests. We further conclude that, viewed in light of the entire record, any disputed

evidence could have been reconciled in favor of the trial court's finding that termination

was in the child’s best interests or was not so significant that the trial court could not

reasonably have formed such a belief or conviction. Thus, the evidence was legally and

factually sufficient to support the trial court’s best interests finding. We overrule the

mother’s first point of error.


                                       Conclusion


       We have determined that legally and factually sufficient evidence supports the

trial court's finding of at least one predicate ground for termination and that termination

of the mother’s parental rights is in the best interests of M.R.H. We affirm the order of

the trial court.


                                                        James T. Campbell
                                                            Justice




                                            10